DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of Claims
Claims 1-20 are currently under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no 14/209,579 filed 03/12/2014, now abandoned  and names the inventor or at least one joint inventor named in the prior application as a continuation.
Priority claiming the benefit of US Provisional Application of 61/779,691 filed 03/13/2013 and 61/779,831 filed 03/13/2013 and 61/779,421 filed 03/13/2013 and 61/779,928 filed 03/13/2013 and 61/780,046 filed 03/13/2013 and 61/780,535 filed 03/13/2013 and 61/780,595 filed 03/13/2013 from application no 14/209,579 filed 03/12/2014, is acknowledged.
Examiner' s Comment
The examiner notes that the claims of the instant application are word for word the same that those presented for the parent application 14/209,579 on 09/06/2019 prior to the corresponding final action filed 11/08/2019 for which not response were provided leading to the abandonment of the parent application. After full consideration and search, the examiner is presenting the same rejections under 35 U.S.C. 103.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-11, 19-20, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kashyap et al. (USPN 2011/0276276 A1; Pub.Date 11/10/2011; Fil.Date 09/25/2009) in view of Ozguz et al. (USPN 20050096513 A1; Pub.Date 05/06/2005; Fil.Date 12/06/2004), in view of De Diego (USPN 20120265274 A1; Pub.Date 10/18/2012; Fil.Date 11/04/2011).
Kashyap discloses a device for diffuse reflectance analysis using an optic sensor (Title, abstract).
Regarding claim 1, Kashyap teaches an optical sensor (Fig.4 probe 10 and [0061]) for non-invasive measurements of a subject, comprising a plurality of optical sources (Figs.4-9 32) with a plurality of optical detectors (Figs.4-9 38, 40, D1-D4), wherein the plurality of optical sources and the plurality of optical detectors collectively form an array (Figs. 4-9) and wherein at least first and second optical detectors (any two of 38, 40) of the plurality of optical detectors (38, 40, 01-04) are configured to receive ([0048], [0066]-[0069], [0076]-[0077]) optical signals from at least a first optical source of the plurality of optical sources (32, 36, S1-S4). Kashyap further teaches an analog receive circuitry (Fig.4 46, 48 and 28, 30) configured to receive ([0051]) an analog signal from the first optical detector of the plurality of optical detectors (38, 40, 01-04). Additionally, Kashyap teaches an analog-to-digital converter, ADC, configured to convert the analog signal to a digital signal (Fig.4 48 ADC), wherein the plurality of optical sources (32, 36, S1-S4), plurality of optical detectors (38, 40, D1-D4), are at least partially encapsulated ( [0060] and [0061] and ([0042]-[0043] strap and probe 10) in a […flexible…] support structure ([0042]-[0043] strap and probe 10, measuring head 42 with strap 56) and the analog receive circuitry (46, 48), and ADC (48) are fully encapsulated in the […flexible…] support structure (col.12 2nd ¶ and [0059] probe 10 including circuitry and ADC) wherein Kashyap teaching is implying the support is flexible in order to be able to measure analyte of tissue from the surface of the subject ([0042] sensor applied directly to the surface of the patient as to conform to the tissue to be analyzed such as head or arm for blood analysis) by being configured to conform to the subject ([0042] and Fig.3 and [0060] with the use of a strap 56) such that the first and second optical detectors of the plurality of optical detectors are configured to receive optical signals from the first optical source of the plurality of optical sources that pass through the subject (Fig.1 and 18), wherein the adjustment strap is implicitly used to conform the probe on the patient’s head by tension, since the radius of the patient’s head is known to vary from patient to patient.
Kashyap does not teach specifically teach the flexible support configured to conform to a subject and each of the first optical source and first optical detector protrudes from a surface of the flexible support by between 3 mm and 15 mm as in claim 1.
However, Ozguz teaches within the field of flexible biomonitoring sensors such as bandage structures conformable to the surface of a patient tissue (abstract) with the use of flexible circuitry including optical sources and optical detectors ([0010]) wherein the sensor system is made of a flexible support ([0046]) reading on wherein the flexible support structure is configured to conform to a subject such that the first and second optical detectors of the plurality of optical detectors are configured to receive optical signals from the first optical source of the plurality of optical sources that pass through the subject, and wherein the flexible structure is incorporated receive circuitry and ADC ([0058]) coupled with RF communications modules in order to monitor the biomedical characteristics of the patient tissue using the wearable sensor, reading on the analog receive circuitry and ADC are fully encapsulated in the flexible support structure as claimed. 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the device of Kashyap such that device comprises the flexible support structure configured to conform to a subject such that the first and second optical detectors of the plurality of optical detectors are configured to receive optical signals from the first optical source of the plurality of optical sources that pass through the subject, and the analog receive circuitry and ADC are fully encapsulated in the flexible support structure, since one of ordinary skill in the art would recognize that the use of flexible support structure for designing flexible sensor systems including receive circuitry and ADC converters to conform to the surface of the patient was known in the art as taught by Ozguz. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Kashyap and Ozguz both teach using optical sensors/probes in contact with the surface of the patient for diagnosis. The motivation would have been to monitor the biomedical parameters of the patient using a wearable sensor, as suggested by Ozguz (abstract).
Kashyap and Ozguz do not teach each of the first optical source and first optical detector protrudes from a surface of the flexible support by between 3 mm and 15 mm as in claim 1.
However, De Diego teaches a device and method for stimulating hair growth (Title and abstract) using lighting elements such lasers or LED (abstract) to perform the stimulation function. De Diego teaches each optical device element with a protuberance structure from a surface for each of the optical devices to conduct the light from the optical devices to the scalp of the patient (Fig. 2A #8 coupled to optical device #5 and [0041]-[0042]) wherein the length of the protrusions is maintained constant to maintain the focus between the optical device elements and the scalp of the patient, the length being set at 10.19mm ([0052]) therefore suggesting the protrusions as being rigid/non-compressible to maintain the focus of the optical devices and De Diego also teaches the protrusions act light teeth of a comb (claim 9) to separate the hair from the head of the region of interest to access the scalp ([0081]). The length of the protrusions (e.g. protruding distance from the surface of the device between 3 or 5mm to 15mm) is considered to be an arbitrary design parameter and Applicant has not disclosed that this particular limitation provides an unexpected result or in any way further limits the function of the claimed process.  Therefore, at the time the invention was made, one of ordinary skill in the art would have expected that the device made obvious by Kashyap could have been modified to place each of the first optical sources and optical detector to protrude between 3 or 5mm to 15 mm from the surface of the optical sensor, as claimed, because De Diego teaches protrusions for directing light with the length being about 10mm ([0052]). 
Therefore, it would have been prima facie obvious to modify the apparatus of Kashyap, as claimed, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of De Diego. Additionally, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the device of Kashyap and Ozguz such that the device comprises: protrusions between 3 to 15mm from the surface of a support as disclosed by De Diego, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The motivation would have been to provide the sensor access to the scalp of the patient without hair interference or without to have the remove patient’s hair, as suggested by De Diego ([0081]).
Regarding claim 19, Kashyap teaches an optical sensor (Fig.4 probe 10 and [0061]) for non-invasive measurements of a subject, comprising a plurality of optical sources at a least two different locations (Figs.4-9 32) configured to emit a first set of wavelengths and a second set of wavelengths different from the first set (any pair of the source S1, S2, S3, S4 [0044]) with a plurality of optical detectors at a third location (Figs.4-9 38, 40, D1-D4), wherein the plurality of optical sources and the plurality of optical detectors collectively form an array (Figs. 4-9), configured to detect the first plurality of wavelengths from the first optical source and the second plurality of wavelengths from the second optical source (Fig.1) and wherein at least first and second optical detectors (any two of 38, 40) of the plurality of optical detectors (38, 40, 01-04) are configured to receive ([0048], [0066]-[0069], [0076]-[0077]) optical signals from at least a first optical source of the plurality of optical sources (32, 36, S1-S4). 
Kashyap further teaches an analog receive circuitry (Fig.4 46, 48 and 28, 30) configured to receive ([0051]) an analog signal from the first optical detector of the plurality of optical detectors (38, 40, 01-04). Additionally, Kashyap teaches an analog-to-digital converter, ADC, configured to convert the analog signal to a digital signal (Fig.4 48 ADC), wherein the plurality of optical sources (32, 36, S1-S4), plurality of optical detectors (38, 40, D1-D4), are at least partially encapsulated ( [0060] and [0061] and ([0042]-[0043] strap and probe 10) in a […flexible…] support structure ([0042]-[0043] strap and probe 10, measuring head 42 with strap 56) and the analog receive circuitry (46, 48), and ADC (48) are fully encapsulated in the […flexible…] support structure (col.12 2nd ¶ and [0059] probe 10 including circuitry and ADC) wherein Kashyap teaching is implying the support is flexible to be able to measure the head of the subject ([0042]) and therefore configured to conform to the subject ([0042] and Fig.3) such that the first and second optical detectors of the plurality of optical detectors are configured to receive optical signals from the first optical source of the plurality of optical sources that pass through the subject (Fig.1 and 18), wherein the adjustment strap is implicitly used to conform the probe on the patient’s head by tension, since the radius of the patient’s head is known to vary from patient to patient.
Kashyap does not teach explicitly teach the flexible support configured to conform to a subject and each of the first optical source and first optical detector protrudes from a surface of the flexible support by between 3 mm and 15 mm as in claim 19.
However, Ozguz teaches within the field of flexible biomonitoring sensors such as bandage structures conformable to the surface of a patient tissue (abstract) with the use of flexible circuitry including optical sources and optical detectors ([0010]) wherein the sensor system is made of a flexible support ([0046]) reading on wherein the flexible support structure is configured to conform to a subject such that the first and second optical detectors of the plurality of optical detectors are configured to receive optical signals from the first optical source of the plurality of optical sources that pass through the subject, and wherein the flexible structure is incorporated receive circuitry and ADC ([0058]) coupled with RF communications modules in order to monitor the biomedical characteristics of the patient tissue using the wearable sensor, reading on the analog receive circuitry and ADC are fully encapsulated in the flexible support structure as claimed. 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the device of Kashyap such that device comprises the flexible support structure configured to conform to a subject such that the first and second optical detectors of the plurality of optical detectors are configured to receive optical signals from the first optical source of the plurality of optical sources that pass through the subject, and the analog receive circuitry and ADC are fully encapsulated in the flexible support structure, since one of ordinary skill in the art would recognize that the use of flexible support structure for designing flexible sensor systems including receive circuitry and ADC converters to conform to the surface of the patient was known in the art as taught by Ozguz. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Kashyap and Ozguz both teach using optical sensors/probes in contact with the surface of the patient for diagnosis. The motivation would have been to monitor the biomedical parameters of the patient using a wearable sensor, as suggested by Ozguz (abstract).
Kashyap and Ozguz do not teach each of the first optical source and first optical detector protrudes from a surface of the flexible support by between 3 mm and 15 mm as in claim 1, and between 5mm and 15mm as in claim 21.
However, De Diego teaches a device and method for stimulating hair growth (Title and abstract) using lighting elements such lasers or LED (abstract) to perform the stimulation function. De Diego teaches each optical device element with a protuberance structure from a surface for each of the optical devices to conduct the light from the optical devices to the scalp of the patient (Fig. 2A #8 coupled to optical device #5 and [0041]-[0042]) wherein the length of the protrusions is maintained constant to maintain the focus between the optical device elements and the scalp of the patient, the length being set at 10.19mm ([0052]) therefore suggesting the protrusions as being rigid/non-compressible to maintain the focus of the optical devices and De Diego also teaches the protrusions act light teeth of a comb (claim 9) to separate the hair from the head of the region of interest to access the scalp ([0081]). The length of the protrusions (e.g. protruding distance from the surface of the device between 3 or 5mm to 15mm) is considered to be an arbitrary design parameter and Applicant has not disclosed that this particular limitation provides an unexpected result or in any way further limits the function of the claimed process.  
Therefore, at the time the invention was made, one of ordinary skill in the art would have expected that the device of Kashyap could have been modified to place each of the first optical sources and optical detector to protrude between 3 to 15 mm from the surface of the optical sensor, as claimed, because De Diego teaches protrusions for directing light with the length being about 10mm ([0052]). 
Therefore, it would have been prima facie obvious to modify the apparatus of Kashyap, as claimed, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of De Diego. Additionally, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the device of Kashyap modified by Ozguz such that device comprises: protrusions between 3 to 15mm from the surface of a support as disclosed by De Diego, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The motivation would have been to provide the sensor access to the scalp of the patient without hair interference or without to have the remove patient’s hair, as suggested by De Diego ([0081]).

Regarding the dependent claims 2-11, 20, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Kashyap, Ozguz and De Diego.
Regarding claims 2, 20 Kashyap teaches the optical detector/sensors being directly in contact with the tissue/subject surface (Fig.4 #32 and [0061]) which reads on the optical sensor does not include any optical fibers.
Regarding claim 3, Kashyap teaches the optical detector/sensors being directly in contact with the tissue/subject surface (Fig.4 #32 and [0061]) which reads on the optical sensor does not include any optical fibers configured to transmit an optical signal from the subject to an optical detector located remotely from the flexible support structure.
Regarding claim 4, Kashyap teaches the flexible support structure (Fig.3) optically isolates ([0060]) the plurality of optical sources (Fig. 3 and Fig.5 #36) from the plurality of optical detectors (Fig.3 and Fig.5 #38, 40).
Regarding claim 5, Kashyap teaches the first optical source is configured to emit a first wavelength of radiation and a second optical source of the plurality of optical sources is configured to emit a second wavelength of radiation ([0044]).
Regarding claim 6, Kashyap teaches a digital communication line configured to couple to a host with microcomputers/processor interpreted as a host (Fig.4 #28) coupled to the optical sensor by a digital communication line (see fig. 4, ADC 48 and DAC 30).
Regarding claim 7, Kashyap teaches also a system (Fig. 4), comprising the optical sensor of claim 1 (Fig.4 #10), with microcomputers/processor interpreted as a host (Fig.4 #28) coupled to the optical sensor by a digital communication line (see Fig. 4, ADC 48 and DAC 30); and a central unit with a PC and display (Fig.4 #24) coupled to the host (Fig.4 #26), wherein the central unit (Fig.4 #24) is configured to control display of data (see PC/display unit 24, Fig. 4, [0051], [0058]) representative of optical signals received by the plurality of optical detectors (Fig.4) from the plurality of optical sources (Fig.4). 
Regarding claim 8, Kashyap teaches also all optical detectors of the plurality of optical detectors (Fig.4) are configured to receive the optical signals from the first optical source of the plurality of optical sources (Fig.4 and [0042]).
Regarding claim 9, Kashyap additionally teaches a microcontroller being configured to control, at least in part, operation of the plurality of optical sources and the plurality of optical detectors (Fig.4 #28 [0047]). Ozguz teaches the use of a microprocessor within the flexible support of the sensor ([0058] microprocessor 175 for program to be implemented). 
However, in this case, the position of microcontroller (e.g. within or remote from the head of the probe) is considered to be an arbitrary design parameter and Applicant has not disclosed that this particular limitation provides an unexpected result or in any way further limits the function of the claimed process.  Therefore, at the time the invention was made, one of ordinary skill in the art would have expected that the method made obvious by Kashyap, Ozguz and De Diego could have been modified to place the microcontroller for the sources and detectors within the flexible support, as claimed, because Ozguz discloses that positioning of the microprocessor within the flexible support ([0058]). Therefore, it would have been prima facie obvious at the time the invention was made to modify the apparatus of Kashyap, Ozguz and De Diego, as claimed, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Gilland. The motivation would have been to provide a wearable biomonitoring system, as suggested by Ozguz (abstract).
Regarding claim 10, Kashyap teaches the optical sensor further comprises analog drive circuitry configured to drive the first optical source of the plurality of optical sources (Fig.4 #30 and [0047]).
Regarding claim 11, Kashyap teaches the probe being part of the head measuring device with a strap (Fig.3) wherein the flexible support structure is configured to conform to the subject such that all optical detectors of the plurality of optical detectors and all optical sources of the plurality of optical sources are configured to contact a head of the subject (Fig.3).

Claims 12-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kashyap et al. (USPN 2011/0276276 A1; Pub.Date 11/10/2011; Fil.Date 09/25/2009) in view of Cui et al.  (USPN 5,584,296; Pat.Date 12/17/1996; Fil.Date 12/15/1994) and in view of De Diego (USPN 20120265274 A1; Pub.Date 10/18/2012; Fil.Date 11/04/2011).
Kashyap discloses a device for diffuse reflectance analysis using an optic sensor (Title, abstract).
Regarding claims 12, 13, Kashyap teaches an optical sensor (Fig.4 10 and [0061]) for non-invasive measurements of a subject, comprising a plurality of optical sources (Figs.4-9 32) with a plurality of optical detectors (Figs.4-9 38, 40, D1-D4), wherein the plurality of optical sources and the plurality of optical detectors collectively form an array and extend outward from a […flexible…] substrate to form a […flexible…] array (Figs. 4-9) and wherein at least first and second optical detectors (any two of 38, 40) of the plurality of optical detectors (38, 40, 01-04) are configured to receive ([0048], [0066]-[0069], [0076]-[0077]) optical signals from at least a first optical source of the plurality of optical sources (32, 36, S1-S4). Kashyap further teaches an analog receive circuitry (Fig.4 46, 48 and 28, 30) configured to receive ([0051]) an analog signal from the first optical detector of the plurality of optical detectors (38, 40, 01-04) wherein the optical apparatus has an outer surface configured to contact the subject (Fig.3-9).
Additionally, Kashyap teach an array and circuitry with a […flexible…] support structure ([0042]-[0043] strap and probe 10, measuring head 42 with strap 56 and col.12 2nd ¶ and [0059] probe 10 including circuitry and ADC) wherein Kashyap teaching is implying the support is flexible to be able to measure the head of the subject ([0042]) and therefore configured to conform to the subject ([0042] and Fig.3) such that the first and second optical detectors of the plurality of optical detectors are configured to receive optical signals from the first optical source of the plurality of optical sources that pass through the subject (Fig.1 and 18), wherein the adjustment strap is implicitly used to conform the probe on the patient’s head by tension, since the radius of the patient’s head is known to vary from patient to patient.an analog-to-digital converter, ADC, configured to convert the analog signal to a digital signal (Fig.4 48 ADC), wherein the plurality of optical sources (32, 36, S1-S4), plurality of optical detectors (38, 40, D1-D4), analog receive circuitry (46, 48), and ADC (48) are at least partially encapsulated (Fig.3 probe 42 and strap 56, [0060] and [0061]) in a flexible support structure (measuring head 42 with strap 56) implying the support is flexible to be able to measure the head of the subject ([0042]) and therefore configured to conform to the subject ([0042] and Fig.3) such that the first and second optical detectors of the plurality of optical detectors are configured to receive optical signals from the first optical source of the plurality of optical sources that pass through the subject (Fig.1 and 18).
Kashyap does not teach explicitly the flexible array an optical source of the plurality of optical sources has an emission point disposed separate from but within 3 mm of the outer surface of the optical apparatus in an outward direction, an optical detector of the plurality of optical detectors has a detection point disposed separate from but within 3 mm of the outer surface of the optical apparatus in an outward direction, and each of the first optical source and first optical detector protrudes from a surface of the flexible support by between 3 mm and 15 mm as in claim 12.
However, Cui discloses a sensor for cerebral oximetry (Title) having a plurality of optical sources (Fig.7 #36) and a plurality of optical detectors (Fig.9 #32 #34) with embedded optical source and detectors within the different layers of materials (Fig.9 and Fig.11) rendering the probe and array molded and flexible (Abstract: deformable materials conformable to a selected area on the body of the patient and internally-mounted electro-optical source and receivers for obtaining patient pathology data by transmission of selected wavelengths through a tissue volume adjacent the selected area) reading on wherein the flexible array is configured to conform to a subject and wherein the plurality of optical sources is configured to direct optical radiation toward the subject and the plurality of optical detectors is configured to detect the optical radiation after passing through the subject as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the device of Kashyap such that device comprises a flexible array configured to conform to a subject and wherein the plurality of optical sources is configured to direct optical radiation toward the subject and the plurality of optical detectors is configured to detect the optical radiation after passing through the subject, since one of ordinary skill in the art would recognize that the use of flexible array for designing flexible sensor systems including optical sources and detectors to conform to the surface of the patient and monitor the biomedical parameters of a patient was known in the art as taught by Cui. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Kashyap and Cui both teach using optical sensors/probes in contact with the surface of the patient for diagnosis. The motivation would have been to monitor the oxygenation of the brain tissue of a patient, as suggested by Cui (Background 2nd ¶).
Additionally, in this case, the position of the emission point of the optical source or the detection point of the detector (e.g. within 3mm from the outer surface) is considered to be an arbitrary design parameter and Applicant has not disclosed that this particular limitation provides an unexpected result or in any way further limits the function of the claimed process.  
Therefore, at the time the invention was made, one of ordinary skill in the art would have expected that the device made obvious by Kashyap could have been modified to place the emission point for the optical sources and the detection point for the detectors separate for the sources and within 3mm from the outer surface, as claimed, because Cui discloses a sensor for cerebral oximetry (Title) which sensor is molded and flexible (Abstract). Cui discloses the sensor having a plurality of optical sources (Fig.7 #36) and a plurality of optical detectors (Fig.9 #32 #34). Cui further discloses the embedded optical source and detectors within the different layers of materials (Fig.9 and Fig.11). Cui is teaching that the optical source and the detector have their respective emission point (Fig.9 top of 36a, 36b and 36b) and detection point (Fig.9 top of 32 and 34) within the thickness the sensor 12’ (col.12 2nd ¶ thickness about 1/8th of an inch) minus the thickness of the layer 52 (col.12 2nd ¶ about 0.035 inch wherein Fig.9 shows th optical emission points are placed at the level of layer 52) therefore about 0.125-0.035 inch therefore about 0.09 inch from the top of their structure therefore within 3mm from their opening surface towards the patient. Therefore, it would have been prima facie obvious to modify the apparatus/device of Kashyap, as claimed, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Cui. The motivation would have been to provide a known aperture for the optical source and optical detector, as taught by Cui, for providing a consistent biomonitoring signals with a reasonable expectation of success. 
Kashyap and Cui do not explicitly teach each of the first optical source and first optical detector is non-compressible and protrudes from a surface of the flexible support by between 3 mm and 15 mm, as in claim 12.
However, De Diego teaches a device and method for stimulating hair growth (Title and abstract) using lighting elements such lasers or LED (abstract) to perform the stimulation function. De Diego teaches each optical device element with a protuberance structure from a surface for each of the optical devices to conduct the light from the optical devices to the scalp of the patient (Fig. 2A #8 coupled to optical device #5 and [0041]-[0042]) wherein the length of the protrusions is maintained constant to maintain the focus between the optical device elements and the scalp of the patient, the length being set at 10.19mm ([0052]) therefore suggesting the protrusions as being rigid/non-compressible to maintain the focus of the optical devices and De Diego also teaches the protrusions act light teeth of a comb (claim 9) to separate the hair from the head of the region of interest to access the scalp ([0081]) broadly reading on the teeth being also non-compressible.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the device of Kashyap such as the device comprises each of the first optical source and first optical detector being non-compressible and protruding from a surface of the flexible support, since one of ordinary skill in the art would recognize that the use of protrusions for acting like rigid teeth of a comb to direct and focus the light between optical devices and the scalp of a patient was known in the art as taught by De Diego. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Kashyap and De Diego teaches placing the medical device in contact of the biological surface. The motivation would have been to maintain the focus between the optical elements of the device and skin of the patient, as suggested by De Diego ([0052]).
Additionally, the length of the protrusions (e.g. protruding distance from the surface of the device between 3 to 15mm) is considered to be an arbitrary design parameter and Applicant has not disclosed that this particular limitation provides an unexpected result or in any way further limits the function of the claimed process.  Therefore, at the time the invention was made, one of ordinary skill in the art would have expected that the device of Kashyap could have been modified to place each of the first optical sources and optical detector to protrude between 3 to 15 mm from the surface of the optical sensor, as claimed, because De Diego teaches protrusions for directing light with the length being about 10mm ([0052]). Therefore, it would have been prima facie obvious to modify the apparatus of Kashyap, as claimed, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of De Diego. Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kashyap with protrusions between 3 to 15mm from the surface of a support as disclosed by De Diego, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding the dependent claims 14-18, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Kashyap, Cui and De Diego.
Regarding claim 14, Kashyap teaches the plurality of optical sources and plurality of optical detectors are at least partially encapsulated by the flexible substrate (Fig.3). Cui teaches also this limitation as previously discussed for claim 12.
Regarding claim 15, Kashyap teaches the optical source comprises a light emitting diode (LED) ([0045]).
Regarding claim 16, Kashyap teaches the optical source is configured to emit optical radiation having a wavelength between 600 nm and 1,000 nm ([0045]).
Regarding claim 17, Kashyap does not teach at least one optical source has a diameter less than 7 mm but Cui teaches in Fig.9 that the diameter is smaller than the thickness of the flexible support and the flexible support thickness to be about the thickness of layers #26, #28 and layer #52 (thickness respectively reported in col.12 lines 9-11) with a total thickness of about 0.045 + 0.045 + 0.035, about 0.125inch corresponding to about 3.2 mm (for Fig.9) which reads on at least one optical source has a diameter less than 7 mm. 
Regarding claim 18, Kashyap teaches the outer surface of the optical apparatus comprises respective outer surfaces of the plurality of optical sources and the plurality of optical detectors with the optical sources and the optical detectors in contact with the tissue or subject ([0061]) the outer surface of the optical apparatus comprises respective outer surfaces of the plurality of optical sources and the plurality of optical detectors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/            Examiner, Art Unit 3793            

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793